DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23-25 are objected to under 37 CFR 1.75(c) as being in improper multiple dependent form because claim 23 recites “the method as defined in claims 19 and 22”.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the focal point”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 provides for a mirror, a lens, a parabolic mirror or a magnifying glass.  Each of these devices would have respective focal points.  It is unclear if the device has a shared focal point or if applicant is referencing a particular focal point.  
Claim 1 recites “directing the solar rays from a mirror to a lens into an insulated heat storage tank and absorbing the concentrated rays from the lens at the focal point by heat storing materials; and 
directing the solar rays from a parabolic mirror or magnifying glass into an insulated heat storage tank and absorbing the concentrated rays at the focal point by heat storing materials.” [emphasis added].  It is unclear if the mirror(s) and storage tank(s) of the claim are referencing features or if applicant is claiming a plurality of storage tanks and mirrors.   Instant specification is silent to a plurality of tanks.  Examiner interprets the limitation, in light of the specification, as referencing the same features. 
Claims 2-22 and 26-27 are indefinite at least by virtue of dependency. 
Claim 2 recites “the lens can be convex or Fresnel”. The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “the focal point”. There is insufficient antecedent basis for this limitation in the claims.  
Claim 5 recites “The heat storage tank as defined in claim 4…”.  Claim 4 is a method claim dependent on claim 1.  The claim combines an apparatus claim and a method claim in such a way as to render the claim indefinite.   See MPEP 2173.05(p)II.
Claim 6 recites “a long time”.  The term “long time” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 recites “materials can be…”.The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the materials as defined in claim 6.  Claim 6 is a method claim dependent on claim 1.  The claim combines an apparatus claim and a method claim in such a way as to render the claim indefinite.   See MPEP 2173.05(p)II.
Claim 8 recites “materials can be…”. The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the materials as defined in claim 6.  Claim 6 is a method claim dependent on claim 1.  The claim combines an apparatus claim and a method claim in such a way as to render the claim indefinite.   See MPEP 2173.05(p)II.
Claim 9 recites “recites the stored solar heat can be…” The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites “materials … can be…”.The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the materials as defined in claim 9.  Claim 9 is a method claim dependent on claim 1.  The claim combines an apparatus claim and a method claim in such a way as to render the claim indefinite.   See MPEP 2173.05(p)II.
Claim 11 recites “stored heat can be…” The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “the water storage tank”.  There is insufficient antecedent basis for this limitation in the claims. 
Claims 12 and 13 further discuss features of claim 11 which follow the phrase “can be” recited in claim 11.  Claims 12 and 13 inherit the issues of definiteness of claim 11 and continue to raise the question of whether these limitations are part of the claimed invention. 
Claim 13 recites “the required set temperature”.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 14 recites “solar heat may be insufficient…” The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 15 recites “can be compensate by…”. The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 16-22 inherit the issues of definiteness of claim 15.  Claims 16-22 further discuss features of an electrical heating system which “can be” included in the invention.  It is unclear which limitations of these dependent claims are part of the invention. 
Claim 26 recites “can be”. The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites “the resistance heating assembly is connected to an electrical outlet”.  Claim 15 from which claim 19 depends recites “the backup electrical heating system consists of an electrical resistance heating assembly” [emphasis added].  Claim 15 relies on closed language “consists” which exclude additional features from the heating system.  Claim 19 provides a connection to an electrical outlet.  Claim 19 appears to contradict the limitations of claim 15 from which it depends.  The exclusions of the closed claim language are unclear.  Examiner interprets and suggests amending the claim to recite “comprises” instead of “consists”.
Claim 20 recites “the resistance heating assembly can be also be connected to a solar powered photovoltaic (PV) system” ”.  Claim 15 from which claim 20 depends recites “the backup electrical heating system consists of an electrical resistance heating assembly” [emphasis added].  Claim 15 relies on closed language “consists” which exclude additional features from the heating system.  Claim 19 provides a connection to an electrical outlet.  Claim 20 appears to contradict the limitations of claim 15 from which it depends.  The exclusions of the closed claim language are unclear.  Examiner interprets and suggests amending the claim to recite “comprises” instead of “consists”.
Claim 26 recites “using similar set up”.  The term “similar” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 27 recites “can be”. The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites “lens, parabolic mirror, shutter, and quartz window…”  There is insufficient antecedent basis for these limitations in the claims.  Claim 1 lacks a shutter or a quartz window.  Claim 1 provides for a lens, magnifying glass, mirror, and parabolic mirror.  Inheriting the issues of definiteness of claim 1, It is unclear which feature is being referenced. 
Claim 27 recites “…claim 26, lens, parabolic mirror, shutter and quartz window can be further protected …” this appears to be a typographical error resulting in grammatical issues.  While alone the issue amounts to a mere objection to grammar, when considered in combination with the issues previously raised the grammatical issues further obfuscate the claims. 
Claim 27 recites “an enclosure to prevent wind, rain, snow, dust like atmospheric changes”.  Taken literally, the limitation appears to recite weather control.  Such a weather control device would raise issues of enablement, written description, and utility.  It is unclear how and enclosure would prevent weather conditions.  In context of the specification, it appears that the enclosure protects from weather conditions.  Examiner interprets and suggests amending the claim to recite “protects from…”.     Further, the term “dust like” is a relative term which further renders the claim indefinite.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 27 recites “an enclosure to prevent wind, rain, snow, dust like atmospheric changes”.  Notwithstanding the above issues of definiteness, the limitation appears to recite weather control. The inventor has provided little direction beyond simply using an enclosure.  Similar prior art devices which control the weather using a simple enclosure are unknown at the time of this office action.  Examiner acknowledges the duality of this rejection and the issues of definiteness raised above. It is the examiner’s position that applicant did not intend to claim weather control. However, for the sake of completeness and compact prosecution the enablement issue is raised.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 14, 26, 27, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks US4841946.
Regarding claim 1, Marks US4841946 discloses a method of storing solar heat, comprising of 
* directing the solar rays from a mirror to a lens (Fig. 3, rays seen in figure, mirror 3 or 4, lens 8, Col. 2 Ln. 57) into an insulated heat storage tank (Fig. 11, storage cavity 52) and absorbing the concentrated rays from the lens at the focal point by heat storing materials (Col. 5 Ln. 40-43); and 
* directing the solar rays from a parabolic mirror  (Fig. 3, mirror 3 or 4) or magnifying glass into an insulated heat storage tank (Fig. 11, storage cavity 52)  and absorbing the concentrated rays at the focal point by heat storing materials (Col. 5 Ln. 40-43).  As best understood, during routine operation of the device of Marks the steps directing solar rays to the heat insulating tank would occur multiple times over the course of subsequent days.  Further, Marks discloses a plurality of mirrors (at least 4 and 6). 
Regarding claim 4, Marks further discloses the method as defined in claim 3, the concentrated solar rays are absorbed and stored inside an insulated heat storage tank (Marks, abstract).
Regarding claim 6, Marks further discloses the method as defined in claim 4, the absorbing materials in an insulated heat storage tank are capable of storing solar heat for a long time (as best understood, the phase change materials of Marks meet the limitation).
Regarding claim 14, Marks further discloses the method as defined in claim 1, wherein the generation of solar heat may be insufficient in an overcast, rainy or snow day (necessarily inherent).
Regarding claim 26, Marks further discloses the method as defined in claim 1, more stored solar heat can be generated by directing solar rays in more than one side of the heat storing tank using similar set up (Marks, Fig. 11).
Regarding claim 27, Marks further discloses the method as defined in claim 26, lens, parabolic mirror, shutter and quartz window can be further protected from atmospheric conditions by using an enclosure to prevent wind, rain, snow, dust like atmospheric changes (Marks, Fig. 11 the device is capable of being protected by an enclosure).

Regarding claims 2 and 7-22, examiner notes the above issues of definiteness and that it is unclear what is a positively recited element in the claims.  The following anticipatory rejections interpret the limitations as suggestions and not required elements of the claim. 
Regarding claim 2, Marks further discloses the method as defined in claim in 1, wherein the lens can be convex or Fresnel lens (as best understood, the device of Marks is capable of being used with a Fresnel lens).
Regarding claim 7, Marks further discloses the materials as defined in claim 6, absorbing materials can be sand, stone, bricks, concrete, marble, steel, iron (as best understood, the device of Marks is capable of being used with such materials).
Regarding claim 8, Marks further discloses the materials as defined in claim 7, can be reused from recycled scrap and are inexpensive (as best understood, the device of Marks is capable of being used with such materials).
Regarding claim 9, Marks further discloses the method as defined in claim 4, the stored solar heat can be transferred to the surrounding area using heat conducting materials such as scrap aluminum, and copper (as best understood, Marks teaches transferring heat via heat exchanger 62; the device of Marks is capable of being used with such materials).
Regarding claim 10, Marks further discloses the materials as defined in claim 9, can be in the form of plates, rods or filings (as best understood, the device of Marks is capable of being used with such materials).
Regarding claim 11, Marks further discloses the method as defined in claim 6, the stored heat can be extracted by pumping an antifreeze liquid through a doubled wall heat exchanger and gets heated (as best understood, Marks teaches transferring heat via heat exchanger 62; the device of Marks is capable of heat extraction).
Regarding claim 12, Marks further discloses the method as defined in claim 11, the heated antifreeze liquid then passes through a valve to the water storage tank and transfers heat to the stored water in the water storage tank (as best understood, the device of Marks is capable of heat extraction).
Regarding claim 13, Marks further discloses the method as defined in claim 12, the stored water in the water storage tank is then heated to the required set temperature (as best understood, the device of Marks is capable of heat extraction).
Regarding claim 15, Marks further discloses the method as defined in claim 14, the insufficient heat generation can be compensated by using a backup electrical heating system (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 16, Marks further discloses the method as defined in claim 15, the backup electrical heating system consists of an electrical resistance heating assembly (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 17, Marks further discloses the as defined in claim 16, the electrical resistance heating assembly consists of a resistance heating coil placed inside a quartz tube (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 18, Marks further discloses the as defined in claim 17, the heating coil can be made of nichrome wire (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 19, Marks further discloses the as defined in claim 15, the resistance heating assembly is connected to an electrical outlet (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 20, Marks further discloses the as defined in claim 15, the resistance heating assembly can be also be connected to a solar powered photovoltaic (PV) system (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 21, Marks further discloses the as defined in claim 20, the PV system consists of solar panels, inverter, electrical and mechanical hardware (as best understood, the device of Marks is capable of being used with an electrical heating system).
Regarding claim 22, Marks further discloses the as defined in claim 21, the PV system is connected to a solar power generated electrical outlet (as best understood, the device of Marks is capable of being used with an electrical heating system).


Claim(s) 1, 2, 4, 6, 7, 9, 10, 14, , as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US4397152.
Regarding claim 1, Smith US4397152 discloses a method of storing solar heat, comprising of 
* directing the solar rays from a mirror to a lens into an insulated heat storage tank and absorbing the concentrated rays from the lens at the focal point by heat storing materials (Fig. 1, rays 28, mirrors 26, 29, 30, lens 31, Col. 5 Ln. 42-49); and 
* directing the solar rays from a parabolic mirror or magnifying glass into an insulated heat storage tank and absorbing the concentrated rays at the focal point by heat storing materials (Fig. 1, rays 28, mirrors 25, 26, 29, 30, lens 31, Col. 5 Ln. 42-49).
Regarding claim 2, Smith discloses the method as defined in claim in 1, wherein the lens can be convex or Fresnel lens (Smith, Fig. 1, lens 34 is convex).
Regarding claim 4, Smith discloses the method as defined in claim 3, the concentrated solar rays are absorbed and stored inside an insulated heat storage tank (Smith, insulation, 17).
Regarding claim 6, Smith discloses the method as defined in claim 4, the absorbing materials in an insulated heat storage tank are capable of storing solar heat for a long time (as best understood, the materials of Smith meet the limitation).
Regarding claim 7, Smith discloses the materials as defined in claim 6, absorbing materials can be sand, stone, bricks, concrete, marble, steel, iron (Smith, Col. 4 Ln. 16-20).
Regarding claim 9, Smith discloses the method as defined in claim 4, the stored solar heat can be transferred to the surrounding area using heat conducting materials such as scrap aluminum, and copper (Smith utilizes aluminum heat conducting materials to transfer heat, Col. 3 Ln. 60-64).
Regarding claim 10, Smith discloses the materials as defined in claim 9, can be in the form of plates, rods or filings (Smith, rods 32, Col. 3 Ln. 60-64).
Regarding claim 14, Smith discloses the method as defined in claim 1, wherein the generation of solar heat may be insufficient in an overcast, rainy or snow day (necessarily inherent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks US4841946  in view of Anthony US10208735.
Regarding claim 5, Marks does not expressly disclose the insulated heat storage tank as defined in claim 4, a high temperature resistant ceramic fiber blanket is used to insulate the storage tank for withstanding temperature over 1800 F.
Anthony US10208735 teaches that ceramic fiber blankets are one of various known materials for insulating a thermal storage tank in a solar heating system achieving the predictable result of reducing thermal losses (Col. 7 Ln. 4-9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to utilize a ceramic fiber blanket as taught by Anthony since doing so amounts to a simple substitution of known insulating materials in the art with the known predictable result of reducing thermal losses.  

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks US4841946  in view of Dolan et al. US4466423.
Regarding claim 27, Marks does not expressly disclose the method as defined in claim 26, lens, parabolic mirror, shutter and quartz window can be further protected from atmospheric conditions by using an enclosure to prevent wind, rain, snow, dust like atmospheric changes.
Dolan et al. US4466423 teaches a solar collector system provided with an enclosure to protect the heliostat from adverse weather (Col. 10 Ln. 62-66). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an enclosure as taught by Dolan since doing so is a known technique for improving solar collectors in the art with the known predictable result of protecting from adverse weather. 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of Clue US8770186.
Regarding claim 3, Smith teaches the method as defined in claim 1, the directed solar rays pass through a window and the concentrated rays are focused at the focal point inside an insulated heat storage tank (Fig. 1, window 26).
Smith does not expressly disclose a quartz window however, Smith discloses transparent material 26, Fig. 1.  
Clue US8770186 teaches a apparatus for harnessing solar energy wherein the heat collector is provided with a quartz glass window through which solar energy passes (Col. 4, Ln. 19-25) teaching that quartz is a suitable transparent material that is highly durable and resilient to heat and pressure.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the transparent window of the prior art device to be constructed of quartz as taught by Clue since doing so amounts to a simple substitution of known materials in the art with the known predictable results of being durable and resilient.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of Anthony US10208735.
Regarding claim 5, Smith does not expressly disclose the  insulated heat storage tank as defined in claim 4, a high temperature resistant ceramic fiber blanket is used to insulate the storage tank for withstanding temperature over 1800 F.
Anthony US10208735 teaches that ceramic fiber blankets are one of various known materials for insulating a thermal storage tank in a solar heating system achieving the predictable result of reducing thermal losses (Col. 7 Ln. 4-9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to utilize a ceramic fiber blanket as taught by Anthony since doing so amounts to a simple substitution of known insulating materials in the art with the known predictable result of reducing thermal losses.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of Hung US20170074548.
Regarding claim 8, Smith does not expressly disclose the materials as defined in claim 7, can be reused from recycled scrap and are inexpensive.
Hung US20170074548 teaches a solar heat storage device (abstract, Fig. 1) wherein the heat storage material is reused waste material thereby reducing the cost of the device and reducing pollutants (¶40). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use waste material as taught by Hung since doing so would provide the benefit of reducing the cost of the device and reducing pollutants. 

Claim(s) 15, 16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of in view of Plaisted US20100207951
Regarding claim 15, Smith does not expressly disclose the method as defined in claim 14, the insufficient heat generation can be compensated by using a backup electrical heating system.
Plaisted US20100207951 Teaches a solar thermal heating system wherein insufficient heat generation is compensated by using a backup electrical heating system (¶80). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a backup electrical heating system as taught by Plaisted since doing so amounts to a known technique for improving solar heating systems with the known predictable result of providing backup electrical heating. 
Plaisted teaches his techniques for improving operation of a solar system are highly desired providing benefits of improved reliability, identifying failures and keeping a user well informed (¶17).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with teachings taught by Plaisted since doing so amounts to a known technique for improving solar heating systems with known predictable results. 
Regarding claim 16, the previously combined references teach the method as defined in claim 15, the backup electrical heating system consists of an electrical resistance heating assembly (Plaisted, ¶80).
Regarding claim 19, the previously combined references teach the method as defined in claim 15, the resistance heating assembly is connected to an electrical outlet (Plaisted, Fig. 4, the auxiliary thermal systems are connected to the AC electrical power system) .
Regarding claim 20, the previously combined references teach the method as defined in claim 15, the resistance heating assembly can be also be connected to a solar powered photovoltaic (PV) system (Plaisted Fig. 4, PV modules 124).
Regarding claim 21, the previously combined references teach the method as defined in claim 20, the PV system consists of solar panels, inverter, electrical and mechanical hardware (Plaisted, Fig. 4).
Regarding claim 22, the previously combined references teach the method as defined in claim 21, the PV system is connected to a solar power generated electrical outlet (Plaisted, Fig. 4).

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of in view of Plaisted US20100207951 and in view of Kamiyama et al. US5271086
Regarding claim 17, the previously combined references do not expressly disclose the method as defined in claim 16, the electrical resistance heating assembly consists of a resistance heating coil placed inside a quartz tube.
Kamiyama et al. US5271086 teaches an electrical liquid heating apparatus (abstract) comprising a nichrome wire inside a quartz glass tube (Col. 1 Ln. 23-30).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an electric heater as taught by Kamiyama since doing so amounts to a simple substitution of known electric heaters in the field of liquid heating with the known predictable result of heating liquid. 
Regarding claim 18, the previously combined references teach the method as defined in claim 17, the heating coil can be made of nichrome wire (Kamiyama, Col. 1 Ln. 23-30).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of in view of Butler US20030159690
Regarding claim 11, Smith teaches the method as defined in claim 6, the stored heat can be extracted by pumping an antifreeze liquid through a heat exchanger and gets heated (Smith, Col. 4 Ln. 10-15 teaches ethylene glycol and heat exchanger 55, Fig. 1).
Smith does not expressly teach a double walled heat exchanger. 
Butler US20030159690 teaches a solar heat transfer system utilizing a double wall heat exchanger for transferring heat (¶4) and that such heat exchangers prevent contamination of potable water. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Smith to utilize a double walled heat exchanger since doing so amounts to a simple substitution of known heat exchangers in the art with the known predictable result of preventing contamination of the heat exchange fluids. 

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US4397152 in view of Butler US20030159690 and in view of Leifer US20090173336
Regarding claim 12, the previously combined references  do not expressly teach the method as defined in claim 11, the heated antifreeze liquid then passes through a valve to the water storage tank and transfers heat to the stored water in the water storage tank.
Leifer US20090173336 teaches a solar heating and storage apparatus and method comprising a thermal storage tank (Fig. 2, 8) wherein heat is transferred from a heat exchanger to a water storage tank (10) after passing through a valve (valve 36).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a water tank as taught by Leifer since doing so amounts to a known technique for utilizing solar heat with the predictable result of providing hot water. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a check valve as taught by Leifer since doing so is a known technique in the art with the known predictable result of preventing backflow. 
Regarding claim 13, the previously combined references teach the method as defined in claim 12, the stored water in the water storage tank is then heated to the required set temperature.
Leifer US20090173336 teaches a solar heating and storage apparatus and method wherein the water in the water tank is heated to a desired set temperature (¶17). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art method to heat the water to a desired temperature since doing so amounts to a known technique for controlling solar water heating systems in the art with the known predictable result of maintaining water at a desired temperature. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11, 14-22, 26, 27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of copending Application No. 16941744 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Notwithstanding the above issues of definiteness, the features of claims 15-22, 26 and 27 must be shown or the feature(s) canceled from the claim(s).  Examiner previously raised the issues under 35USC112, above, which raises the question of whether these limitations are part of the claimed invention.  Assuming arguendo that these features are part of the claimed invention, the must be shown or canceled from the claims.  37 CFR 1.83(a)  The drawings must show every feature of the invention specified in the claims.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762